Defendant Byrnes disclaimed any present interest in the subject of the controversy and under such circumstances he need not be served with notice of appeal. 4 C.J.S., Appeal and Error, sec. 398, page 864, note 9, and cases cited.
It is true the judgment cuts him in as a tenant in common or joint tenant with plaintiff and gives them the option of acquiring the property by paying to defendant Gilligan the amount of money advanced by her together with interest.
But it is apparent from the testimony of Byrnes and also from his answer when read in conjunction with the complaint, that he would have been better satisfied to have that judgment reversed than to have it stand. From his evidence the reversal of the judgment would not have adversely affected him but would have pleased him. He and appellant Gilligan are not adverse parties. His answer is identical with hers, and his testimony substantiates her claim rather than that of plaintiff.
The administrator of Byrnes' estate stands in the same position as Byrnes were he living. Byrnes not being an adverse party of appellant she was not obliged to service notice of appeal on him.
I think the motion to dismiss should be denied and the appeal considered on its merits.